Citation Nr: 0105727	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-46 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Whether a February 1947 rating decision or an August 1948 
rating decision assigning and confirming a 30 percent 
disability rating for bilateral frozen feet with erythema, 
swelling, tenderness, and pain involved clear and 
unmistakable error.



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He was a prisoner of war of the German government from 
August 1944 to May 1945.


FINDING OF FACT

Neither a February 1947 rating decision nor an August 1948 
rating decision involved administrative failure to apply the 
correct statutory and regulatory provisions in effect at the 
time to the correct and relevant facts as they were known at 
the time.


CONCLUSION OF LAW

Rating decisions of February 1947 and August 1948 did not 
involve clear and unmistakable error in the RO's assignment 
of a 30 percent disability rating for residuals of frozen 
feet.  VA Schedule for Rating Disabilities, Diagnostic Code 
7122 (1945); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the veteran's discharge from service, the RO 
granted service connection for "frozen feet" and assigned a 
noncompensable disability rating as residuals of frozen feet 
were "not shown at discharge."  

The report of a September 1946 private medical evaluation, 
apparently conducted on a fee basis paid for by the VA, 
reflects that the veteran's feet appeared slightly blue 
bilaterally.  The feet felt abnormally cool bilaterally as 
well.  The dorsalis pedis arteries and the posterior tibial 
arteries were described as "impaired in fullness of heat" 
bilaterally.  The physician commented that "in view of the 
chilblains present, bilaterally, it is strongly recommended 
that this veteran be given parasympathetic blocks of the 
lumbar region bilaterally for a course of ten blocks."  The 
physician did not identify the location of the chilblains, in 
the report, however.

A statement dated in October 1946 from the veteran's employer 
indicates that the veteran was having a lot of problems with 
his feet and legs and had to take time away from work for 
treatments.  

The report of a December 1946 VA skin examination reflects 
that the veteran reported a history having been forced to 
march about five to seven miles in cold weather when he had 
been a prisoner of war.  He noted that at the time of the 
examination his feet fell asleep only when he was standing 
and that they perspired more than ever.  Upon examination, 
the dorsa of the veteran's toes and soles of his feet 
presented a slight erythema without dermatitis except for 
slight maceration and scaling in the webs of the toes.  The 
feet were described as cool and clammy with visible sweat 
droplets on the dorsa of the toes and soles of the feet.  The 
sole diagnosis of bilateral hyperhidrosis reflected the 
excessive perspiration.

A general VA examination conducted at the same time, reflects 
that the veteran had normal carriage and normal gait.  His 
cardiovascular and lymphatic systems were considered to have 
been normal.  It was specifically noted that no varicose 
veins were identified upon examination.  The examiner 
rendered pertinent diagnoses of bilateral hyperhidrosis of 
the feet and no neurological abnormality.

The report of a VA orthopedic examination also conducted in 
December 1946 reflects that the orthopedic surgeon who 
examined the veteran felt his feet appeared normal in every 
respect.  He judged the circulation to have been normal and 
noted that the dorsalis-pedis pulse could easily be found in 
each foot.  The examiner concluded the examination with the 
comment that other than an adherent scar residual from a 
gunshot wound, "it is felt this patient has no disability."

The report of a December 1946 neurological examination shows 
that there were no abnormalities of color of the feet and 
that circulation was normal.  Furthermore, no sensory or 
motor changes were present.  The examiner concluded that 
there was no neurological disease.  

The RO promulgated the rating decision at issue in February 
1947.  A thirty percent disability rating was assigned 
effective the date of the veteran's discharge from service 
for "frozen feet, with erythema, swelling, tenderness and 
pain, bilateral."  It was also noted that the disability had 
been sustained in combat-related conditions.  The RO included 
the following explanation in the decision.

The above rating amends and supercedes 
all previous ratings assigned herein.  
The veteran claims frozen feet on [his 
initial application] received 1-2-46.  He 
was a POW from 8-22-44 to 5-13-45 in the 
ETO and claims that feet were frozen once 
at Jefferson Barracks and again as a POW.  
Medical evidence bears out the contention 
that a foot disability had been present.  
After careful consideration of all 
evidence of record, including the current 
examination, it is the opinion of this 
Board that the condition described by the 
veteran as "frozen feet" existed during 
service and at discharge.  Accordingly 
the above rating is assigned in 
conformance with this opinion, said 
assignment relative to the frozen feet 
being made effective day after date of 
discharge.  

The letter notifying the veteran of this decision provided 
only the total amount of compensation the veteran would be 
receiving; the letter did not contain a specific explanation 
as to the percentage ratings assigned to each service-
connected disability.  Furthermore, the letter did not 
explicitly inform the veteran that he was now receiving 
compensation for frozen feet.  Although the veteran 
corresponded with the RO regarding several unrelated issues, 
he did not register a complaint or question the ratings 
assigned in any way.  

A VA examination report dated in June 1948, but received by 
the RO in August 1948, was conducted by the same physician 
who had conducted the September 1946 fee basis evaluation and 
reflects that the veteran manifested some purple 
discoloration of the feet in the dependent position.  
Dorsalis pedis and posterior tibial vessels were bilaterally 
"abnormally full and bounding."  Upon manipulation, the 
examiner noted defective filling and emptying time of the 
vessels of the feet.  A diagnosis of moderate peripheral 
vascular disease of the lower extremities was rendered.  The 
examiner specifically commented that the veteran had made 
very little or no change since his previous examination.

An August 1948 rating decision continued the 30 percent 
disability rating assigned to residuals of frozen feet.  In a 
notification letter dated the same month, the RO informed the 
veteran that there was no change in the degree of his 
service-connected disabilities and that he would continue to 
receive the same monthly payments.  He was invited to submit 
evidence to the contrary or argument if he felt that the 
decision was not in accordance with the law.  

During a November 1950 VA examination, the veteran complained 
of having no circulation in his feet and not being able to 
stand on them for long periods of time.  Upon examination, 
however, his cardiovascular system and lymphatic system were 
deemed to have been normal.  Furthermore, his feet were 
described as normal, with normal dorsal pedic pulses, 
bilaterally, although some scaling on the plantar surface was 
noted.  The pertinent diagnoses were bilateral pes planus, 
and residuals of frozen feet.  

Based upon this report, the RO reduced the disability rating 
assigned to the veteran's residuals of frozen feet from 
30 percent to 10 percent, by disability rating of December 
1950, effective in February 1951.  The veteran was notified 
of this reduction by letter of the same month.  Again, he did 
not register a complaint or question the ratings assigned in 
any way.

Effective in September 1983, the RO increased the veteran's 
combined disability rating from 40 percent to 50 percent 
based upon a change in the law regarding the evaluation of 
bilateral disabilities.  

In an April 1988 rating decision, the RO considered and 
granted a claim for entitlement to service connection for 
peripheral vascular disease affecting both legs.  In rating 
the disability, however, the RO combined the peripheral 
vascular disease with the frozen feet, utilizing a combined 
rating code and increased the disability rating assigned to 
his residuals of frozen feet, which now included peripheral 
vascular disease to 50 percent all together under the 
provisions of Diagnostic Codes 7122 and 7116.  Review of the 
decision reflects that the RO considered recent medical 
evidence, as well as the June 1948 examination report 
reflecting a diagnosis of peripheral vascular disease in 
assigning this higher rating.  This higher rating was 
effective in July 1987, reflecting the date of the veteran's 
claim for an increased rating.  In the same decision, the RO 
granted a total disability rating based upon unemployability.

By rating decision of July 1990, the RO granted service 
connection for bilateral peripheral neuropathy and assigned 
separate 10 percent disability ratings to each leg.  In 
November 1995, the RO grouped the bilateral peripheral 
neuropathy disabilities together with the residuals of the 
frozen feet, including peripheral vascular disease and rated 
the entire disability as 100 percent disabling.

Presently the veteran is in receipt of a 100 percent 
disability rating, special monthly compensation, an 
automobile allowance, and additionally has been provided with 
a special housing adaptation grant from the VA.  

According to the 1945 VA Schedule for Rating Disabilities, 
residuals of frozen feet were rated as 10 percent when mild 
symptoms, such as chilblains, were present.  A 30 percent 
disability rating was warranted when both feet were involved 
and there were symptoms such as persistent moderate swelling, 
tenderness, redness, etc.  A 50 percent disability rating 
could be assigned upon a showing of bilateral involvement 
such as loss of toes, or parts, and persistent severe 
symptoms.  A subsequent addition provided that, "There is no 
requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code."  Schedule for 
Rating Disabilities, 1945 Edition, and Extension 7, 
Diagnostic Code 7122.  The provisions of this Diagnostic Code 
remained in force, without change until January 12, 1998, 
when the criteria currently in effect were implemented.  
Thus, there was no change in the criteria for the evaluation 
of residuals of frozen feet during the time frame at issue.

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the Court of Veterans Appeals (Court) held that a 
difference of opinion as to the facts or a disagreement with 
the original rating and its interpretation of the facts is 
not the type of administrative reversible error contemplated 
under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Similarly, with respect to clear and unmistakable error, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  In a November 1993 synthesis of its own 
case law, the Court stated [CUE is the Court's abbreviation 
for clear and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

Following our comprehensive review of the record and the 
veteran's contentions, the Board holds that the February 1947 
rating decision did not involve clear and unmistakable error.  
Rather, the RO's holding that the veteran's frozen feet 
residuals resulted in moderate disability appears to have 
been entirely reasonable, given the medical evidence of 
record and the rating criteria in effect at the time.  The 
evidence at the time does not in any way show that the 
veteran had loss of toes, or parts, as required for a 
50 percent disability rating, the next higher rating that was 
provided in the schedule.  Whether he had persistent severe 
symptoms is a more vague standard, but assuming that 
persistent severe symptoms would be analogous to having loss 
of toes or other foot parts, the medical evidence clearly 
does not reflect this level of disability either.  As set 
forth above, a claim that adjudicators had improperly weighed 
and evaluated the evidence in their application of the 
current law, can never rise to the stringent definition of 
clear and unmistakable error.  Fugo, supra.  Thus, the RO's 
choice of a 30 percent disability rating rather than a 
50 percent disability rating in February 1947 did not 
constitute clear and unmistakable error.

One of the veteran's specific contentions is that the RO 
failed to consider the June 1948 medical report reflecting a 
diagnosis of peripheral vascular disease and that if the RO 
had considered this report, they would have had to assign a 
higher rating.  The June 1948 medical report was of record 
when the RO confirmed the 30 percent rating in its August 
1948 rating decision.  

Upon review of the August 1948 decision, the Board holds that 
it did not involve clear and unmistakable error either.  The 
rating decision reflects that the report was specifically 
considered by the RO and that in the adjudicators' judgment 
at the time, the report supported a continuation of the 
currently-assigned 30 percent disability rating for residuals 
of frozen feet.  In reviewing the RO's application of the 
rating criteria in effect, we note that there is nothing in 
the medical evidence of record in August 1948 that could have 
been interpreted as showing that the veteran had loss of toes 
or other foot parts, or that he suffered from persistent 
severe symptoms due to residuals of frostbite/frozen feet.  
The veteran's conviction to the contrary can only be viewed 
as a disagreement with how the RO weighed and evaluated the 
evidence; rather than the sort of rare error about which 
reasonable minds could not differ.  

With respect to the veteran's contention that the RO failed 
to consider the disabling effects of peripheral vascular 
disease in assigning the August 1948 disability rating, we 
note that peripheral vascular disease was considered a 
separate disability, to be evaluated under a different 
Diagnostic Code under the rating schedule in effect at that 
time.  Review of the rating schedule reveals Diagnostic Codes 
which provided criteria for rating either intermittent 
claudication (Diagnostic Code 7116) or phlebitis (Diagnostic 
Code 7121).  In other words, peripheral vascular disease was 
not considered by the authors of the rating schedule to be 
part and parcel of the disability they characterized as 
"residuals of frozen feet," under which the veteran's 
disability rating for his residuals of frozen feet had been 
assigned.

The veteran had not submitted a claim for entitlement to 
service connection for peripheral vascular disease, and that 
benefit had not been granted.  Although the June 1946 
examination report reflects the initial diagnosis of 
peripheral vascular disease, nothing in that report could be 
interpreted as demonstrating that frozen feet had caused the 
peripheral vascular disease.  Therefore, for the RO to 
exclude the diagnosis from their consideration of the level 
of impairment arising from residuals of frozen feet was a 
reasonable analysis, given the facts and the law at the time.  
Again, no more than a disagreement with how the RO weighed 
and evaluated the evidence is shown here. 

In a similar case involving the interpretation of a medical 
diagnosis, the United States Court of Appeals for Veterans 
Claims (Court), rejected the appellant's argument that the 
correct facts as they were then known were not before the RO 
at the time of the disputed decision.  The Court explained 
that because a claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated in order to 
establish a valid clear and unmistakable error claim, and 
because "the record before the RO in 1966 consisted of a 
qualified diagnosis, which, clearly, could have been weighed 
differently.  The fact that it was not is insufficient to 
demonstrate CUE."  Morris v. West, 13 Vet. App. 94, 98 
(1999).

A final decision is entitled to a strong presumption of 
validity.  To the extent that the attack on a final decision 
is based on a disagreement with how the adjudicator weighed 
the facts, then it cannot constitute clear and unmistakable 
error.  The error must be such that the veteran is able to 
demonstrate, bearing in mind the extra burden of persuasion 
there is to do so, that but for the error the result would 
have been clearly and unmistakably different.  Berger v. 
Brown, 10 Vet. App. 166 (1997).  In this case, the veteran 
has not met this burden of persuasion and the Board must 
uphold the February 1947 and August 1948 rating decisions 
which assigned a 30 percent disability rating for the 
impairment resulting from residuals of frozen feet.


ORDER

In the absence of clear and unmistakable error, the veteran's 
claim is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

